Citation Nr: 0412936	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis lung disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from September 1957 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
asbestosis lung disease and assigned a noncompensable rating.  
The veteran disagrees with the level of disability assigned.  

In September 2003, a videoconference hearing was held before 
the undersigned Veterans Law Judge making this decision who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript 
of that hearing is of record.


REMAND

The veteran's asbestosis lung disease is currently rated 
under Diagnostic Code 6833 for asbestosis.  Under that code, 
a 10 percent evaluation for asbestosis is assigned where FVC 
is 75 to 80 percent of predicted; or Diffusion Lung Capacity 
of Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB) is 66 to 80 percent.  A 30 percent evaluation for 
asbestosis is assigned where FVC is 65 to 74 percent of 
predicted; or Diffusion Lung Capacity of Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB) is 56 to 65 
percent. A 60 percent evaluation is assigned where FVC is 50 
to 64 percent of predicted; or DLCO (SB) is 40 to 55 percent 
predicted; or maximum exercise capacity is 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation. A 100 
percent disability evaluation is assigned where FVC is less 
that 50 percent, or; DLCO (SB) is less than 40 percent of 
predicted, or; maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; where there is cor pulmonae or pulmonary 
hypertension, or; where the disability requires outpatient 
oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Code 6833 
(2003).

A compensable evaluation was denied by the RO based on the 
results of a November 2001 VA examination to include 
pulmonary function testing which showed FVC was 102% of 
predicted value.  As noted above, a higher evaluation is 
possible where FVC is 75 to 80 percent of predicted; or 
Diffusion Lung Capacity of Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB) is 66 to 80 percent.  These 
criteria are disjunctive.  It would be prejudicial to the 
veteran to deny his claim for an increased compensable rating 
without data for all the rating criteria.  A new examination 
should be scheduled, with pulmonary function testing to 
include the results of DLCO (SB) testing.  Although the 
veteran submitted the results of private pulmonary function 
testing conducted in August 2003 following his 
videoconference hearing, and these results apparently include 
DLCO testing, the report does not specify the method by which 
this testing was performed as required by the rating 
criteria.  As such, it is inadequate to rate the veteran's 
disability.  The new pulmonary function testing must include 
both the results of FVC and DLCO by the Single Breath Method.  

Additionally, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  First, the VA has a duty to 
notify the appellant and any representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002).  The VA has promulgated revised 
regulations to implement these changes in the law.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

While the RO cited to these regulations in the June 2003 
statement of the case, the veteran has not been informed of 
which evidence VA will seek to provide and which evidence 
the veteran is to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  He has also not been specifically 
informed that he should submit any evidence in his possession 
which pertains to his claim.  See 38 C.F.R. § 3.159(b)(1).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions of the 
United States Court of Appeals for 
Veterans Claims, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the Veterans Benefits Act of 2003, and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The veteran should 
also be informed that he should submit 
any evidence in his possession which 
pertains to his claim.  See 38 C.F.R. 
§ 3.159(b)(1). 

2.  The veteran should be scheduled for 
an examination to determine the current 
level of his asbestosis lung disease.  
This should include complete pulmonary 
function testing, to include both FVC and 
DLCO by the Single Breath Method as 
required by the rating criteria. 

3.  The RO should readjudicate the issue 
of entitlement to an initial compensable 
rating for asbestosis lung disease, with 
consideration of all the evidence added 
to the claims file since the Statement of 
the Case (SOC) issued in August 2002, 
including the results of private 
pulmonary function testing conducted in 
August 2003, and submitted by the veteran 
following his September 2003 
videoconference hearing.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal, since the 
August 2002 SOC.  An appropriate period 
of time should be allowed for response.

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the October 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




